Citation Nr: 1020641	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-38 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease of the right shoulder, currently 
evaluated at 30 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative joint disease of the right wrist, currently 
evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from October 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2008, a 
statement of the case was issued in November 2008, and a 
substantive appeal was received in November 2008.  The 
Veteran testified at a Board hearing at the RO in April 2009.  


FINDINGS OF FACT

1.  Degenerative joint disease of the right shoulder is not 
manifested by limitation of motion of the arm to 25 degrees 
from the Veteran's side.

2.  Degenerative joint disease of the right wrist is not 
manifested by incapacitating episodes or ankylosis of the 
wrist.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent disabling for degenerative joint disease of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2009). 

2.  The criteria for a disability rating in excess of 10 
percent disabling for degenerative joint disease of the right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5010 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2008 
and June 2008 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2008 prior to the initial unfavorable 
decision in March 2008.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the June 2008 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claims.

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
statement of the case issued in November 2008, thereby curing 
the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes Social 
Security Administration records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in March 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
medical records were reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be fully adequate for rating purposes.  Thus, 
the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Legal Criteria

The present appeal involves the Veteran's claim that the 
severity of his service-connected degenerative joint disease 
(DJD) of the right shoulder and right wrist warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran's service-connected DJD of the right shoulder and 
DJD of the right wrist have been rated by the RO under the 
provisions of Diagnostic Code 5010 for traumatic arthritis. 
Under this regulatory provision, Diagnostic Code 5010 refers 
the rating body to Diagnostic Code 5003 for degenerative 
arthritis.  Diagnostic Code 5003 states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, the Veteran 
should be rated at 10 percent disabling with x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups and 20 percent disabling with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.

Factual Background

In February 2007, the Veteran complained that he was having 
problems with his arthritic shoulder and hand.  He noted 
increased weakness in his hand making it difficult to pick up 
a glass.  He also reported worsening of his shoulders.  

In October 2007, the Veteran reported bilateral shoulder 
pain.  The examiner noted limitation of motion in both 
shoulders, more on the right than the left.  He reported 
limitation of internal and external rotation and found that 
the Veteran cannot reach 90 degrees of abduction.

The Veteran was afforded a VA examination in March 2008.  At 
that time, he reported no history of hospitalization or 
surgery, trauma to the joints, or neoplasm.  The examiner 
noted no constitutional symptoms of arthritis or 
incapacitating episodes of arthritis.  The Veteran reported 
no deformity, giving way, instability, weakness, episodes of 
dislocation or subluxation, locking episodes, effusion, 
inflammation, or flare ups of joint disease.  The Veteran did 
complain of pain and stiffness in both the right shoulder and 
right wrist.  The Veteran's range of motion of the right 
shoulder was measured at flexion to 75 degrees with pain at 
60 degrees, abduction to 50 degrees with pain at 50 degrees, 
external rotation to 40 degrees with pain at 40 degrees, and 
internal rotation to 30 degrees with pain at 30 degrees.  The 
Veteran's range of motion of the right wrist was measured at 
ulnar deviation to 44 degrees with pain at 40 degrees, radial 
deviation to 16 degrees with pain at 16 degrees, dorsiflexion 
to 46 degrees, with pain at 46 degrees, and palmar flexion to 
38 degrees with pain at 38 degrees.  The examiner noted no 
loss of a bone or part of a bone, no recurrent shoulder 
dislocations, no inflammatory arthritis, and no joint 
ankylosis.  He also found no additional loss of motion on 
repetitive use.  The examiner diagnosed JD of the right 
shoulder and DJD of the right wrist.  He commented that the 
Veteran has a severe problem with dexterity and reaching with 
the right upper extremity, noting that the Veteran is right 
handed. 

Right Shoulder

The Veteran was then rated for limitation of motion of the 
shoulder under Diagnostic Code 5201.  Under this provision, 
limitation of motion of the arm at shoulder level warrants a 
20 percent disability rating for the major arm; limitation of 
motion of the arm midway between side and shoulder level 
warrants a 30 percent disability rating for the major arm; 
and limitation of motion of the arm to 25 degrees from side 
warrants a 40 percent disability rating for the major arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201. 

To receive an increased disability rating under this code, 
the evidence must show limitation of motion of the arm to 25 
degrees from the Veteran's side.  In March 2008, the 
Veteran's abduction was measured to 50 degrees with pain at 
50 degrees and no additional loss of motion on repetitive 
movement.  As the Veteran's range of motion is not limited to 
25 degrees from the Veteran's side, the Veteran is not 
entitled to an increased disability rating under Diagnostic 
Code 5201.  

The Board has considered other possibly applicable diagnostic 
codes, including Diagnostic Codes 5200 for ankylosis of the 
scapulohumeral articulation, 5202 for other impairment of the 
humerus, and 5203 for impairment of the clavicle or scapula.  
The Board notes however that the evidence fails to show any 
ankylosis or any recurrent dislocation, fibrous union, or 
nonunion of the humerus, clavicle, or scapula.  As such, the 
Veteran is not entitled to a disability rating under any of 
these diagnostic codes.  

Based on the evidence of record, the Board finds that a 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Right Wrist

Although the RO assigned a 10 percent disability rating for 
DJD of the right wrist under Diagnostic Code 5010, the Board 
must first consider any regulations relating to limitation of 
motion of the wrist.  Under Diagnostic Code 5215, the maximum 
disability rating for limitation of the wrist is 10 percent 
disabling.  As the Veteran is already rated at 10 percent 
disabling, he may not receive a greater disability rating 
under this code.  The only other possibly applicable 
diagnostic code regarding the wrist is Diagnostic Code 5214 
for ankylosis of the wrist.  The examiner in March 2008 
specifically noted no joint ankylosis.  As such, the Veteran 
is not entitled to a disability rating in excess of 10 
percent disabling based upon limitation of motion of the 
wrist.  

The Board then turns back to Diagnostic Codes 5003 and 5010.  
To receive a disability rating in excess of 10 percent 
disabling under Diagnostic Code 5010, the evidence must show 
x-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The examiner in March 2008 
specifically noted no incapacitating episodes due to 
arthritis.  As the file contains no evidence of any 
incapacitating episodes, the Veteran is not entitled to a 
disability rating in excess of 10 percent disabling.  

As such, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 
The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Id. at 115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran reported with pain, stiffness, and 
limitation of motion of the right shoulder and right wrist.  
The applicable schedular rating criteria reasonably measure 
and contemplate these aspects of his disabilities, so that 
extraschedular consideration is not warranted.  The 
demonstrated impairment fits squarely within the schedular 
rating criteria. 


ORDER

Entitlement to an increased disability rating for 
degenerative joint disease of the right shoulder, currently 
evaluated at 30 percent disabling, is not warranted

Entitlement to an increased disability rating for 
degenerative joint disease of the right wrist, currently 
evaluated at 10 percent disabling, is not warranted.  

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


